Citation Nr: 0830156	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-09 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung disability claimed 
as, chronic obstructive pulmonary disease (COPD), to include 
as due to asbestos exposure.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2005.  A statement of the case was issued in February 
2007, and a substantive appeal was received in March 2007.  
FINDING OF FACT

Lung disability, claimed as COPD, to include as due to 
asbestos exposure, was not manifested during the veteran's 
active duty service or for many years thereafter and is not 
related to his active duty service.


CONCLUSION OF LAW

Lung disability, claimed as COPD, to include as due to 
asbestos exposure, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  
  
The RO provided the appellant with additional notice in March 
2006, subsequent to the April 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
  
While the March 2006 notice was not provided prior to the 
April 2005 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  There 
was no subsequent readjudication of the claims, but in view 
of the fact that the claim of service connection is being 
denied, no disability rating or effective date will be 
assigned.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service and VA treatment records, and 
assisted the veteran in obtaining evidence.  Although the 
veteran was not provided a VA examination, the evidence of 
record does not contain competent evidence that the claimed 
disability is related to service and no specific information 
was provided regarding the veteran's reported asbestos 
exposure; thus, a medical examination is not necessary to 
decide the claim.  Further, the VA attempted to obtain the 
veteran's treatment records from Prairie Medical Group, Inc. 
in Inglewood, California in August 2004 and again in November 
2004.  To date, no response from this facility has been 
received.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  By statement 
received in November 2005, the veteran checked the 
appropriate box to indicate that he had no further evidence 
to submit or to report.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for lung disability claimed as, COPD, to 
include as due to asbestos exposure.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Regarding asbestos exposure, the Board notes that there is no 
specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocol guidelines.  
Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of COPD.  When asked on a March 
1962 patient history if the veteran had lung disease and any 
chest pain or shortness of breath on mild exertion, the 
veteran responded, "no."  A chest examination of the chest 
in February 1963 revealed that there was no evidence of 
active parenchymal disease, and the cardiac silhouette was 
normal in size and contour.  Also, reports of medical 
examinations from June 1964 and September 1965 show that the 
veteran's lungs and chest were clinically evaluated as 
normal.  There was no indication that the veteran had lung 
disability.  On a September 1965 report of medial history, 
while the veteran checked the appropriate box to indicate 
pain or pressure in chest, the veteran also checked the 
appropriate box to deny shortness of breath.                 

In a notice of disagreement received in October 2005 the 
veteran stated that he was not treated for COPD in service 
and that he only went to the doctor "if he broke a bone or 
something."  He said he started having shortness of breath 
while serving in the military.  In a claim received in July 
2004, the veteran stated that he was treated from October 
1965.  However, the first post-service treatment record 
mentioning COPD was in February 2004, approximately 39 years 
after service.  

The veteran indicated on an authorization and consent to 
release information form provide to the VA, that he had been 
receiving treatment since 1997 from Prairie Medical Group, 
Inc.  Attempts to obtain those private treatment records from 
Prairie Medical Group, Inc. have been futile.  Nevertheless, 
on a notice of disagreement received in October 2005, the 
veteran again stated that he was diagnosed with COPD at 
Prairie Medical Group, Inc.  Assuming for the sake of 
argument that the veteran had been treated for COPD since 
1997, that is still approximately 32 years after service.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As mentioned previously, guidelines provide that the latency 
period for asbestos-related diseases varies from 10- 45 years 
or more between first exposure and development of disease. 

The veteran is competent to offer statements regarding his 
exposure to asbestos.  Nolen v. West, 12 Vet. App. 347, 351 
(1999); See McGinty v. Brown, 4 Vet. App. 428, 432 (1993) 
(The veteran is competent to testify as to the facts of his 
asbestos exposure).  The veteran, however, has not provided 
any specific examples of exposure to asbestos other than a 
statement made in a notice of disagreement received in 
October 2005 that "asbestos was a possibility," and a 
statement made in a substantive appeal received in March 2007 
that while in service he performed other duties while in a 
Strategic Air Command (SAC) unit outside of his specialty as 
an administrative specialist.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The standards of McLendon are not met in this case, however, 
as the veteran has not provided any specifics regarding 
exposure to asbestos.  In fact, the veteran has asserted only 
that there is a possibility that his COPD was caused by 
asbestos exposure in service.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

Absent any evidence of in-service exposure to asbestos and 
any evidence of a nexus between in-service exposure to 
asbestos and the veteran's current COPD, the preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and service connection is not warranted.







ORDER

Entitlement to service connection for lung disability claimed 
as, chronic obstructive pulmonary disease (COPD), to include 
as due to asbestos exposure, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


